Case 9:19-cv-81179-RAR Document 59-1 Entered on FLSD Docket 06/03/2021 Page 1 of 1


    From:            Ronald Coleman (Dhillon Law)
    To:              FLSDdb_efile Reinhart
    Subject:         9:19-cv-81179-RAR ILLOOMINATE MEDIA, INC. et al v. CAIR FLORIDA, INC. et al
    Date:            Tuesday, June 1, 2021 7:22:47 PM
    Importance:      High


    CAUTION - EXTERNAL:

    Dear Judge Reinhart:

    We write in connection with the referenced matter. The undersigned was admitted to this case pro
    hac vice in October of 2019 and was associated with a Florida attorney who was also a partner in
    that law firm. I left the partnership of Mandelbaum Salsburg, P.C., in August of 2020 but no update
    of my contact information was filed. In March of 2020 the Mandelbaum firm withdrew, and
    although the Court’s order discharging the firm (ECF 53] stated that the undersigned was still
    counsel for plaintiffs and explicitly mentioned my present law firm affiliation, the docket still
    reflected the original law firm and contact information, which had not been updated by the Florida
    attorney before withdrawing.

    We understand that the Court has entered an order to show cause in this matter. It has not been
    actually served on this office, although pursuant to the Local Rules we understand that it is deemed
    as served. We have, however, no way to change our contact information in the Southern District
    filing system because no attorney admitted to the bar of the Southern District of Florida is associated
    with this matter and pro hac counsel may not make such a change without the same.

    Our intent has not been to disregard the Court’s order. We note, however, that our clients have no
    assets or income – we have represented them pro bono for quite some time – and hence no ability
    to secure counsel in this Court (they have no economic ability to satisfy a judgment either). Because
    we are unable to file via ECF, we submit this email to request the Court’s understanding of the
    situation and to request guidance concerning how to proceed.

    Ronald D. Coleman
    Dhillon Law Group, Inc.
    8 Hillside Avenue
    Montclair, NJ 07042
    973-298-1723
    rcoleman@dhillonlaw.com
    Admitted in New York and New Jersey




    CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
    when opening attachments or clicking on links.
